232 S.W.3d 718 (2007)
Christine THOMAS, et al, Appellants,
v.
K. Steven BRATON, D.O., et al., Respondents.
No. WD 66864.
Missouri Court of Appeals, Western District.
September 18, 2007.
Thomas R. Larson, Esq., Jimmy E. Allen, Jr., Esq., Leawood, KS, for Appellants.
Charles H. Stitt, Esq., Jayson A. Ford, Esq., Kansas City, MO, for Respondent K. Stephen Braton.
Matthew M. Merrill, Esq., Kansas City, MO, for Defendants.
Before LOWENSTEIN, P.J., SMART and ELLIS, JJ.

ORDER
PER CURIAM.
Christine Thomas and the children of her son, Sedrick Thomas, deceased, appeal the amended judgment entered after a jury trial in favor of Dr. K. Steven Braton and the Highland Medical Group on their wrongful death suit. In her sole point of error, Thomas claims the trial court clearly erred in overruling her Batson challenge to the peremptory strike of an African-American venireperson. This court holds that the trial court did not err in allowing the strike in that Thomas did not show that defense counsel's reason for the strike was pretextual and that the strike was racially motivated. Judgment affirmed. Rule 84.16(b).